                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY

RAHEEM WILCOX,

               Plaintifl                                       Civ. No. 18-8032 (KM) (CLW)

       V.


SOT. J. MARTIEEZ,                                              OPINION

               De fend ant.


KEVIN MCNULTY, U.S.D.J.

                                       I.     INTRODUCTION

       Plaintiff, Raheern Wilcox, is a slate prisoner currently incarcerated at East Jersey State

Prison, in Rahway. New Jersey. He is proceeding pro se with an amended civil rights complaint

pursuant to 42 U.S.C.   §    1983. This Court previously granted Mr. Wilcox’s leave to proceed in

jbnna pauper/s. (DIE 8.) This Court must now review the amended complaint, under 28 U.S.C.          §
191 5(e)(2)(B), to determine whether it should be dismissed as frivolous or malicious, for failure

to state a claim upon which relief may be granted, or because it seeks monetary relief from a

defendant who is immune from suit. For the following reasons, Mr. Wilcox’s amended complaint

will be dismissed.

                            II.     BACKGROUND AND ALLEGATLONS

       The amended complaint names as the sole defendant Sergeant J. Martinez. (DE 17-I. at

4.) Mr. Wilcox is suing Sergeant Martinez in both his individual and official capacities for

alleged violations of Mr. Wilcox’s First and Fourteenth Amendment rights. (Id. at 1.) Mr.

Wilcox explains that on July 10, 2017, while he was employed as a wing barber at East Jersey

State Prison, he filed a grievance requesting a pay increase for all wing barbers. (DE 17-2, at 12.)
Mr. Wilcox requested wing barbers be paid the same amount as “down under school barbers.”

(itt) Initially, the administration informed Mr. Wilcox that wing barbers would be given a raise

to match that of the other barbers. (R/.) However, the administration later issued a correction

advising Mr. Wilcox that wing barbers would not receive a pay increase, but rather that the

administration would decrease the other barbers’ salaries to match the pay rate of wing barbers.

(Id.) On September 9. 2017, Mr. Wilcox filed another grievance requesting that the

administration permit all barbers to work seven days a week, rather than five, in order to

accommodate individuals who “may not get a hair cut during the week or get a visit because of

extenuating circumstances.” (R/. at 21.) On October 11,2017, the administration informed Mr.

Wilcox that there were no seven-days-a-week jobs in the prison, but that “all efforts will be made

to accommodate those [prisoners] due to ‘extenuating circumstances.” (Id.) Mr. Wilcox asserts

that Sergeant Martinez would have been aware of these grievance requests because Sergeant

Martinez was the supervisor of the wing barbers. (DE 17-I, at 8.)

        Several months later, on January 23, 2018, Mr. Wilcox asked Sergeant Martinez for a

refill of Barbicide disinfectant and plastic gloves in order to clean the clipper guards. (DE 17-2,

at I.) He also requested that the clipper guards be inspected because they had been pulling on the

inmates’ hair. (Id.) Sergeant Martinez instructed Mr. Wilcox direct his requests to another

inmate. Wali Watlington. (Id.) Mr. Wilcox informed Sergeant Martinez he already requested

these items from Watlington several times, but Watlington had repeatedly ignored his requests.

(Id.) Later that same day, Sergeant Martinez instructed Watlington to pick up the barber toolbox,

including the clipper guards, to be serviced. (Itt at 2.) When Mr. Wilcox retrieved the toolbox on

January 24, 2018, Sergeant Martinez accused Mr. Wilcox of not keeping the clipper guards

clean. (Id.) Sergeant Martinez told Mr. Wilcox that the clipper guards had shown signs of



                                                  7
corrosion and contained traces of hair. (hi.) On January 25, 2018, Sergeant Martinez fired Mr.

Wilcox from his position as barber. (Id.)

       On January’ 26, 2018, Mr. Wilcox tiled a grievance regarding his firing with

Superintendent Calvin Spires.   (id.)   Mr. Wilcox stated that he was unfairly terminated in

retaliation for his request for a pay increase and asked to be reconsidered for his job. (Id.) Mr.

Wilcox separately filed a grievance with Major Jones, asserting the same allegations. (Id. at 10.)

On February 14. 2018, Major Jones instructed Mr. Wilcox to reapply for the wing barber

position if the position had not yet been tilled. (Ic!.) Mr. Wilcox states that prior to Major Jones’s

response, the position had been open, but that after receiving Major Jones’s response, Mr.

Wilcox informed Jones that it had already been filled. (Id.) On April 13, 2018, Mr. Wilcox’s

request to .Mr. Spires for reinstatement was denied. (Id. at 1.)

        Mr. Wilcox also indicates that, as a result of not having been provided with gloves to

clean the clipper guards, he contracted a skin lesion on his hand. (hi.) Mr. Wilcox states that he

was treated for this skin lesion on January 3, 2018. (Id.)

        In April 2028. Mr. Wilcox filed a complaint pursuant to 42 U.S.C.      §   1983. (DE I.) Upon

an initial screening, I dismissed Mr. Wilcox’s complaint without prejudice for failure to state a

claim upon which relief could be granted. (DE 10, II.) Shortly thereafter, Mr. Wilcox filed his

first amended complaint. (DE 12, 13, 14.) 1 again dismissed the complaint without prejudice for

failure to state a claim and provided Mr. Wilcox with one final opportunity to amend. (DE 15.)

Mr. Wilcox filed this, his second amended complaint. (DE I 7j1 In his second amended

complaint, Mr. Wilcox alleges that Sergeant Martinez violated his First and Fourteenth


I         appears that Mr. Wilcox submitted his second amended complaint twice. (DE 16, 17).
Each filing contains the same allegations, except one contains additional exhibits. (DE 16, 17.) 1
have considered both versions and will address them as one complaint for the purposes of this
opinion.
                                                    2
Amendment rights. He requests a declaration that the acts or omissions described within his

second amended complaint violated his rights under the Constitution; SI 0,000 in compensatory’

damages against Sergeant Martinez; $10,000 in punitive damages against Sergeant Martinez;

recovery costs; and “any additional relief this Court deems just, proper and equitable.” (DE 17-I,

at 5-10.)

                                      111.      LEGAL STANDARD

         Under the Prison Litigation Reform Act, Pub. L. 104-134,         §   801—810, 110 Stat. 1321-66

to 1321-77 (Apr. 26, 1996) (‘PLRA”). district courts must review complaints when the plaintiff

is proceeding in fonnapauperis. See 28 U.S.C.         §   1915(e)(2)(B). The PLRA directs district courts

to sua sponte dismiss claims that are frivolous or malicious, that fail to state a claim upon which

relief may be granted, or that seek monetary relief from a defendant who is immune from such

relief. Id.

         “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28

U.S.C.   §    1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6).” Schrecuw v. Seana, 506 F. App’x 120, 322 (3d Cir. 2012).

The Supreme Court has explained that, “[tb survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.” Ashcroft v Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell All. Corp. v. Twombly, 550 U.S.

544, 570 (2007)); see also Fowler            UPMcShadyside. 578 F.3d 203, 210 (3d Cir. 2009). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Jqbal, 556

U.S. at 678; see also Fair Wind Sailing, Inc. v Denzpster, 764 F.3d 303, 308 n.3 (3d Cir. 2014).




                                                      4
“A pleading that offers ‘labels and conclusions’ or ‘a fomiujaic recitation of the elements of a

cause of action will not do.” Jqbai. 556 U.S. at 678 (quoting Thi’onibiy. 550 U.S. at 555).

         Pro se pleadings, as always, will be liberally construed. See [faint’s v Kerne,; 404 U.S.

519, 520 (1972); Glunkv. Noone, 689 F. App’x 137, 139 (3d Cir. 2017). Nevertheless. “prose

litigants still must allege sufficient facts in their complaints to support a claim.” A!ala v. Crown

flay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013).

                                        IV.     DISCUSSION

         Mr. Wilcox’s second amended complaint raises two claims against Sergeant Martinez.

First, Mr. Wilcox argues Sergeant Martinez violated his First Amendment rights by firing him in

retaliation for requesting a pay increase. (DE 17-1, at 4-5.) Second, Mr. Wilcox asserts Sergeant

Martinez violated Mr. Wilcox’s equal protection rights under the Fourteenth Amendment by

“intentionally treating him differently than other barbers similarly situated” and denying him

proper cleaning supplies. (Id. at 5.)

                                    A. Official Capacity Claims

         Mr. Wilcox brings his claims against Sergeant Martinez in both Sergeant Martinez’s

individual and official capacities. (Id. at 1.) Section 1983 permits actions against a “person.” 42

U.S.C.   §   1983. “[A] state is not a ‘person’ within the meaning of 1983       .   .   .“   Will   i’.   Mich, Dep’!

cii State Police, 491 W.S. 58, 65-66 (1989). Since a claim against a state official in his or her

official capacity is essentially a claim against the state,   §   1983 claims are not permitted against

state officials in their official capacities, except to the extent that such claims seek prospective

injunctive relief. See id. at 71 & n.1. Here, Mr. Wilcox does not seek injunctive relief, only

monetary damages. (DE 17-I, at 5.) Accordingly, the claims for damages against Sergeant
Martinez in his official capacity are dismissed. The remaining analysis pertains to claims against

Martinez in his personal capacity.

                                            B. First Amendment Claim

       Mr. Wilcox alleges that Sergeant Martinez violated his First Amendment rights by firing

him in retaliation for requesting a pay increase. (DE 17-1, at 4-5.) An incarcerated plaintiff

pleads a claim for retaliation by alleging that, “(I) he engaged in constitutionally protected

conduct (2) he suffered an adverse action and (3) the constitutionally protected conduct was a

substantial or motivating factor for the adverse action.” Brand’              t Varano,   717 F. Appx 146, 149

(3d Cir. 2017); see also Rauser v. Horn, 241 F.3d 330, 333-34 (3d Cir. 2001). “[Gjovernment

actions, which standing alone do not violate the Constitution, may nonetheless be constitutional

torts if motivated in substantial part by a desire to punish an individual for exercise of a

constitutional right.” Allah v. Seh’erling. 229 F.3d 220, 224-25 (3d Cir. 2000) (internal citation

and quotation marks omitted); see also Mitchell v. Honi, 318 F.3d 523, 530 (3d Cir. 2003). It is

well established that an inmate’s filing of a grievance constitutes protected conduct under the

First Amendment. See Laurensau v Romarowics, 528 F. App’x 136, 139 (3d Cir. 2013); Mack v.

Yost. 427 F. App’x 70, 72 (3d Cir. 2011) (“Filing a formal prison grievance clearly constitutes

protected activity   .   .   .“);   see also Watson   i’.   Rozzun. 834 F.3d 417, 422 (3d Cir. 2016).

       An alleged retaliatory action is considered adverse if it would be “sufficient to deter a

person of ordinary’ firmness from exercising his constitutional rights.” Mack v. Warden Lore/to

FCI. 839 F.3d 226, 297 (3d Cir. 2016); see also Watson, 834 F.3d at 422 n.6. Whether the action

in question meets this standard “is an objective inquiry and ultimately a question of fact.”

Bistrian v. Levi, 696 F.3d 352, 376 (3d Cir. 2012).




                                                                6
          Once a plaintiff has shown evidence of protected conduct and an adverse action, the next

requirement is showing a causal link between the two. See Rouser. 241 F-3d at 333. At that stage,

the plaintiff first bears the burden to show that the protected conduct was a substantial or

motivating factor underlying the adverse action; the burden then shifts to the defendant to show

that it would have taken the same action regardless of the plaintiffs protected conduct. See ii;

see also Watson, 834 F.3d at 831. Where a causal link cannot be shown with direct evidence, a

plaintiff may tn to satis’ the initial burden by demonstrating, “(I) an unusually suggestive

temporal proximity between the protected activity and the allegedly retaliatory action, or (2) a

pattern of antagonism coupled with timing that suggests a causal link.” Waeso,z, 834 F.3d at 422.

          Here, Mr. Wilcox fails to sufficiently allege a causal connection between his request for a

pay increase and his termination. There are no facts independently suggesting that       Sgt. Martinez
bore a grudge as a result of the (denied) request for a pay increase. Rather, Mr. Wilcox appears

to rely solely on the time sequence of the events. (DE 17-1, at 7-9.) However. Mr. Wilcox’s

request for a pay increase occurred almost six months before Sergeant Martinez fired him. (DE

17-I, at 6-8.) That six-month delay, by itseLf, is not unusually suggestive of a retaliatory

connection between the two. See Santora v. Red Clay Consol. School Dist., 580 F. App’x 59, 63

(3d Cir. 2014) (“[Tjhe gap between [Plaintift]s claims and the adverse action against her was

nearly five months. This is fatal to [Plaintifts temporal proximity argument. We have held that a

gap of even three months between events is too long to establish causation using temporal

proximity.” (citing Ldlloon   1’,   Lancaster ,Jewish Qn(j& (‘Ii. Ass ½, 503 F.3d 217, 233 (3d Cir.

2007)).

          Absent an unusually suggestive temporal proximity, courts are instructed to examine the

record as a whole for other evidence of improper motive. See Watson, 834 F.3d at 424 (“[WJhere



                                                      7
the temporal proximity is not so close as to be unduly suggestive, the appropriate test is timing

plus other evidence.” (alterations in original) (internal citation and quotation marks omitted)).

Here, there is none. There are no additional allegations that demonstrate a causal link between

Mr. Wilcox’s request for increased wages and his termination. Mr. Wilcox’s “respectful request”

for an increase in pay for wing barbers does not appear to have been poorly received. Indeed, the

administration initially indicated that they would raise the wing barber pay rate, although they

later decided to equalize pay by cutting the higher-paid barbers’ rates. Additionally, Mr.

Wilcox’s grievance never mentioned Sergeant Martinez and did not make any allegations against

Sergeant Martinez or the working conditions. There are no facts pled indicating that Sergeant

Martinez was upset about Mr. Wilcox’s request.

        To the extent Mr. Wilcox is attempting to allege a pattern of antagonism as demonstrated

by Sergeant Martinez’s failure to provide him with adequate cleaning supplies, this argument is

unpersuasive. Mr. Wilcox indicated in his second amended complaint that the first time he

requested Barbicide or plastic gloves from Sergeant Martinez was on January 23, 2018. (Dli 17-

I, at 8.) Prior to that date, Mr. Wilcox stated he had been requesting these items from inmate

Watlington   —   not from Sergeant Martinez. (See Ed.) Thus, it is unclear whether Sergeant Martinez

even knew of Mr. Wilcox’s request for cleaning supplies prior to January 23, 2018, let alone

intentionally engaged in a pattern of antagonism.

        Accordingly, Mr. Wilcox has not established a causal link between his request for a pay

increase and his job termination six months later. Mr. Wilcox’s First Amendment claim will be

dismissed.




                                                   8
                                   C. Equal Protection Claim

       Mr. Wilcox also alleges that Sergeant Martinez violated his equal proteclion rights by

failing to provide him with the proper supplies to clean his barber tools. (DE 17-1, at 4-5.) The

Equal Protection Clause of the Fourteenth Amendment provides that no Stale shall “deny to any

person within its jurisdiction the equal protection of the laws.” U.S. Consl. amend XIV,      §   1. The

United States Supreme Court has described this as “a direction that all persons similarly situated

should be treated ahke.” City of Uebur,w v Oebur,w Living Or.. 473 U.S. 432, 439 (1985). To

establish an equal protection claim, a plaintiff must demonstrate that he is either a member of a

protected class or a “class of one,” and that he was treated differently than others who are

similarly situated without any rational basis for the difference in treatment. See Village of

Westhrook v. 01cc/i, 528 US. 562, 563 (2000); see atco Oliveira    i’.   Township ofIn’ington, 41 F.

App’x 555, 559 (3d Cir. 2002); Johnson v. Fuentes, 704 F. App’x 61,65 (3d Cir. 2017); Shuman

at ref S/zefl:er r. Pe,iiz Manor Sc/i. Dist., 422 F.3d 141, 151 (3d Cir. 2005). Persons are

considered similarly situated when they are “alike in all relevant aspects.” Starizell v. City of

Ph/ia., 533 F.3d 183, 203 (3d Cir. 2008) (internal quotation marks omitted).

        A successful equal protection claim requires proof that the plaintiff was subjected to

intentional or purposeful discrimination. See Hassan v. City of2V}, 804 F.3d 277. 294 (3d Cir.

2015); Shunian, 422 F.3d at 151. A plaintiff shows discriminatory purpose by demonstrating that

the defendant took the challenged action “at least partially because the action would benefit or

burden an identifiable group.” Doe cx ref Doe v. Lower Merion Sc/i. Dist., 665 F.3d 524, 548

(3d Cir. 2011) (citing Pers. Athn ‘r v. Feeney, 442 U.S. 256, 279 (1979)); see a/so Ashcrofi v.

Iqbal, 556 U.S. 662, 676-77 (2009) (finding that a discrimination claim requires pleading facts




                                                  9
that show challenged policy was adopted “not for a neutral, investigative reason but for the

purpose of discrimination.”).

       Here, Mr. Wilcox has not demonstrated that he was a protected class or that Sergeant

Martinez withheld Barbicide and plastic gloves from Mr. Wilcox because he had a

discriminatory purpose intended to “benefit or burden an identifiable group.” See Doe cx reL

Doe, 665 F.3d at 548. In fact, Mr. Wilcox has failed to allege factually that Sergeant Martinez

intentionally withheld cleaning supplies at all. Mr. Wilcox indicates that the first time he

requested Barbicide and plastic gloves from Sergeant Martinez was the day before Mr. Wilcox

was fired. (DE 17-2, at 2.) During the months prior to that date, when Mr. Wilcox alleges he

lacked the proper cleaning supplies, he had allegedly been directing his requests to inmate

Watlington. Thus, there is no indication that Sergeant Martinez even knew that Mr. Wilcox was

without the proper supplies or that Sergeant Martinez intentionally deprived Mr. Wilcox of those

supplies. Accordingly, Mr. Wilcox’s equal protection claim will be dismissed.

                            V.      DISMISSAL WITH PREJUDICE

        In the previous Memorandum and Order I issued on September 17, 2019, dismissing Mr.

Wilcox’s first amended complaint without prejudice, I informed Mr. Wilcox that he would have

one final opportunity to amend his pleading. (DE 15.) Since Mr. Wilcox has now had three

opportunities to plead a plausible claim for reliel and because I previously cautioned Mr. Wilcox

that this would be his final opportunity to do so, I will dismiss Mr. Wilcox’s second amended

complaint with prejudice for failure to state a claim upon which relief may be granted. See
                                                         *4 (D.N.J. Aug. 28, 2019)
Johnson v. Bib/ta, Civ. No. 16-8879, 2019 WL 4051876. at

(dismissing plaintiffs complaint with prejudice after providing plaintiff three opportunities to




                                                  10
plead a plausible claim for reliefl; Velazqziez v. Zickerfoose, Civ. No. 11-2459, 2014 WL

6611058, at *7 (D.N.J. Nov. 21, 2014) (same).



                                       VI.     CONCLUSION

       Mr. Wilcox alleges that he was frustrated in his efforts to obtain a raise in pay for his

conscientious performance of his job as a prison barber. Not every grievance or frustration,

however, rises to the level of a constitutional claim in federal court, For the foregoing reasons.

upon screening under 28 U.S.C.    §   191 5(e)(2)(B), Mr. Wilcox’s claims against Sergeant

Martinez, contained in the second amended complaint, are dismissed with prejudice. An

appropriate order follows.
                                                               )(
DATED: November 18, 2019                                     /_
                                                             I         MCNULTY
                                                               United States District Judge




                                                  11
